The Court ordered judgment to be entered as follows:—
“ It is considered by the Court here that the said former judgment be reversed; and that no execution issue thereon; and that the said William Galloway recover against the said Michael Pitman, the sum of sixteen dollars and seventy-five cents, damage and costs. *360And that the said Jacob Morbinger recover his costs against the said William Galloway.”
Prescott and Story, for the defendants.
Note. The Court (absente Parsons, C. J.) declined giving an opinion whether the plaintiff was entitled to the costs of the original action, or of the review only, and left the plaintiff to take such costs as he would risk (2).

 [Billerica vs. Carlisle, 2 Mass. 158.—Lincoln vs. Goulding, 3 Mass. 234.—Ed.]